DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 201 1/0297951) (hereafter Shin), in view of Park et al. (US 2012/01 78196) (hereafter Park), in further view of Choi et al. (US 2013/0026475) (hereafter Choi).
Regarding claim 1, Shin discloses a display device, comprising: 
2a substrate 111 (Fig. 2, paragraph 0060); 
3a driving semiconductor layer 134 (Fig. 2, paragraph 0069) disposed on the substrate 111 (Fig. 2); 
4a driving gate electrode 154 (Fig. 2, paragraph 0064) overlapping the driving semiconductor layer 134 (Fig. 2); 
sa common voltage line 151 (Fig. 2, paragraph 0061) disposed on the substrate 111 (Fig. 2) and on a same layer as the driving 6gate electrode 154 (Fig. 2), wherein the common voltage line 151 (Fig. 2; and see paragraph 0066, wherein “the first thin film transistor 10 is operated by a gate voltage that is applied to the gate line 171 and transfers the data voltage that is applied to the data line 151 to the second thin film transistor 20”) is configured to supply a common 
12a driving source electrode 176 (Fig. 2, paragraph 0064) and a driving drain electrode 178 (Fig. 2, paragraph 0064) disposed on the interlayer 13insulating layer 160 (Fig. 2, paragraph 0074); and 
14a common voltage applying electrode (portion of 172 contacting 151 in Fig. 2, paragraph 0076) disposed on the interlayer insulating layer 160 (Fig. 2) and isdisposed on a same layer as the driving source electrode 176 (Fig. 2) and the driving drain electrode 178 (Fig. 2), 
16wherein: 
17the common voltage applying electrode (portion of 172 contacting 151 in Fig. 2) is connected to the common voltage line 151 (Fig. 2) 18through a first contact hole 601 (Fig. 2, paragraph 0074) formed in the interlayer insulating layer 160 (Fig. 2).
Shin does not disclose 7a gate electrode anti-oxidation layer disposed on the driving gate electrode; 
8a common voltage line anti-oxidation layer disposed on the common voltage line; and
9an interlayer insulating layer disposed on the driving semiconductor layer, the driving 10gate electrode, the common voltage line, the driving gate electrode anti-oxidation layer, and the 11common voltage line anti-oxidation layer.
Park discloses a gate electrode anti-oxidation layer (top "ITO" of left 19 in Fig. 21, paragraph 0069) disposed on the driving gate electrode ("Ag" portion of left 19 in Fig. 21, paragraph 0069); 
8a common voltage line anti-oxidation layer (top "ITO" of right 19 in Fig. 21, paragraph 0069) disposed on the common voltage line ("Ag" portion of right 19 in Fig. 21, paragraph 0069); and
9an interlayer insulating layer 22 (Fig. 21, paragraph 0058) disposed on the driving semiconductor layer (left 14a and 14b in Fig. 21, paragraph 0051), the driving 10gate electrode ("Ag" portion of left 19 in Fig. 21), the common voltage line (top "ITO" of right 19 in Fig. 21), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to form a gate electrode anti-oxidation layer disposed on the driving gate electrode; 8a common voltage line anti-oxidation layer disposed on the common voltage line; and 9an interlayer insulating layer disposed on the driving semiconductor layer, the driving 10gate electrode, the common voltage line, the driving gate electrode anti-oxidation layer, and the 11common voltage line anti-oxidation layer, as taught by Park, since the anode electrode 19 (Fig. 21, paragraph 0070) including the Ag layer forms a resonance structure, thereby improving viewing angle characteristics of the organic light-emitting display device.
Shin and Park do not disclose 19the common voltage line anti-oxidation layer comprises an opening overlapping the 20common voltage line;
21the interlayer insulating layer is disposed in the opening; 
a width of the opening is smaller than a width of the common voltage line; and 26
the first contact hole is disposed in the opening in a plan view.  
Choi discloses the common voltage line anti-oxidation layer 116 (Fig. 1, paragraph 0124) comprises an opening (opening between 116 in Fig. 1) overlapping the 20common voltage line 115 (Fig. 1, paragraph 0124);
21the interlayer insulating layer 19 (Fig. 1, paragraph 0128) is disposed in the opening (opening between 116 in Fig. 1); 
a width of the opening (opening between 116 in Fig. 1) is smaller than a width of the common voltage line 115 (Fig. 1); and 26
the first contact hole (opening between 19 in Fig. 1) is disposed in the opening (opening between 116 in Fig. 1) in a plan view.
It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 2, Shin further discloses the display device of claim 1, wherein: 2the driving gate electrode (see paragraph 0073) and the common voltage line comprise at least one material 3selected from a group consisting of silver (Ag), magnesium (Mg), aluminum (Al), platinum (Pt), 4palladium (Pd), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), lithium s(Li), calcium (Ca), molybdenum (Mo), titanium (Ti), tungsten (W), molybdenum tungsten 6(MoW), and copper (Cu).
Shin does not disclose the gate electrode anti-oxidation layer and the common voltage line anti- oxidation layer comprise a transparent conductive material.
Park discloses the gate electrode anti-oxidation layer (top "ITO" of left 19 in Fig. 21, paragraph 0069) and the common voltage line anti-oxidation layer (top "ITO" of right 19 in Fig. 21, paragraph 0069) comprise a transparent conductive material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to form the gate electrode anti-oxidation layer and the common voltage line anti-oxidation layer comprise a transparent conductive material, as taught by Park, since the anode electrode 19 (Fig. 21, paragraph 0070) including the Ag layer forms a resonance structure, thereby improving viewing angle characteristics of the organic light-emitting display device.

3. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Park  as applied to claim 1 above, and further in view of Lee et al. (US 2012/007441 4) (hereafter Lee).1		
Regarding claim 3, Shin further discloses the display device of claim 2, wherein: 2the driving gate electrode and the common voltage line comprise a first layer 150 (Fig. 2, paragraph 0073)  3comprising aluminum (Al).
Shin does not disclose the gate electrode anti-oxidation layer and the common voltage line anti- oxidation layer comprise indium tin oxide (ITO).
Park discloses the gate electrode anti-oxidation layer (top "ITO" of left 19 in Fig. 21, paragraph 0069) and the common voltage line anti-oxidation layer (top "ITO" of right 19 in Fig. 21, paragraph 0069) comprise indium tin oxide (ITO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to form the gate electrode anti-oxidation layer and the common voltage line anti-oxidation layer comprise indium tin oxide (ITO), as taught by Park, since the anode electrode 19 (Fig. 21, paragraph 0070) including the Ag layer forms a resonance structure, thereby improving viewing angle characteristics of the organic light-emitting display device.
Shin, Park, and Choi do not disclose a second layer disposed on the first layer and comprising molybdenum (Mo).
Lee discloses a second layer 109 (Fig. 1, paragraph 0056) disposed on the first layer 108 (Fig. 1, paragraph 0053) and comprising molybdenum (Mo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin in view of Park and Choi to form a second layer disposed on the first layer and comprising molyodenum (Mo), as taught by Lee, since blistering (Lee, paragraph 0056) may be inhibited during a thermal process.

4. 	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view  as applied to claim 1 above, and further in view of Kang et al. (US 2007/0132365) (hereafter Kang).1		
1	Regarding claim 4, Shin further discloses the display device of claim 1, further comprising: 24a pixel electrode 710 (Fig. 2, paragraph 0062) disposed on the passivation layer and connected to the driving drain electrode.  
Shin, Park, and Choi do not disclose a passivation layer disposed on the driving source electrode, the driving drain electrode, and the common voltage applying electrode; and a pixel electrode disposed on the passivation layer.
Kang discloses a passivation layer 35 (Fig. 3, paragraph 0039) disposed on the driving source electrode 43 (Fig. 3, paragraph 0077), the driving drain electrode 44 (Fig. 3, paragraph 0077), and the common voltage applying electrode 70 (Fig. 3, paragraph 0067); and a pixel electrode 51 (Fig. 3, paragraph 0042) disposed on the passivation layer and connected to the driving drain electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin in view of Park and Choi to form a passivation layer disposed on the driving source electrode, the driving drain electrode, and the common voltage applying electrode; and a pixel electrode disposed on the passivation layer, as taught by Kang, since the bus line 70 (Fig. 3, paragraph 0067) is in contact with the second electrode 53 (Fig. 3, paragraph 0067) through a via-hole 39 (Fig. 3, paragraph 0067) formed in the passivation layer 35 (Fig. 3, paragraph 0067) to allow power to be supplied to the second electrode.
27	Regarding claim 5, Shin further discloses the display device of claim 4, further comprising a pixel defining layer 180 (Fig. 2, paragraph 0081) disposed on an edge of the pixel electrode and exposing the pixel electrode.  
1	Regarding claim 6, Shin further discloses the display device of claim 5, further comprising an organic emission layer 720 (Fig. 2, paragraph 0082) 2disposed on the exposed 
1	Regarding claim 7, Shin further discloses the display device of claim 6, however Shin, Park, and Choi do not disclose the pixel defining layer and the passivation layer comprise a second contact hole exposing a portion of the common voltage applying electrode.
Kang discloses the pixel defining layer 37 (Fig. 3, paragraph 0042) and the passivation layer 35 (Fig. 3, paragraph 0042) comprise a second contact hole 39 (Fig. 3, paragraph 0067) exposing a portion of the common voltage applying electrode 70 (Fig. 3, paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin in view of Park and Choi to form the pixel defining layer and the passivation layer comprise a second contact hole exposing a portion of the common voltage applying electrode, as taught by Kang, since the bus line 70 (Fig. 3, paragraph 0067) is in contact with the second electrode 53 (Fig. 3, paragraph 0067) through a via-hole 39 (Fig. 3, paragraph 0067) formed in the passivation layer 35 (Fig. 3, paragraph 0067) to allow power to be supplied to the second electrode.
1Regarding claim 8, Shin further discloses the display device of claim 7, however Shin, Park, and Choi do not disclose the common electrode is connected to the common voltage applying electrode through the second contact hole.
Kang discloses the common electrode 53 (Fig. 3, paragraph 0043) is connected to the common voltage applying electrode 70 (Fig. 3, paragraph 0067) through the second contact hole 39 (Fig. 3, paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin in view of Park and Choi to form the common electrode is connected to the common voltage applying electrode through the second contact hole, as taught by Kang, since the bus line 70 (Fig. 3, paragraph 0067) is in contact with the second electrode 53 (Fig. 8, paragraph 0067) through a via-hole 39 (Fig. 3, paragraph 0067) 
1Regarding claim 9, Shin further discloses the display device of claim 4, further comprising a capacitor 90 (Fig. 2, paragraph 0060) including a first capacitive plate 159 (Fig. 2, paragraph 0068) and a second capacitive plate (portion of 172 contacting 139 in Fig. 2) with the passivation layer 140 (Fig. 2, paragraph 0063) disposed therebetween.
1Regarding claim 10, Shin further discloses the display device of claim 9, wherein: the first capacitive plate (see Fig. 2) is disposed on the same layer as the driving gate electrode; and the second capacitive plate (see Fig. 2) is disposed on the same layer as the driving source electrode and the driving drain electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813